DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 24, 2022 has been received. Claims 15-33 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
	Furthermore, it is noted that the Non-Statutory Double Patenting Rejection set forth in the Non-Final Office action mailed on March 18, 2022 is withdrawn in view of the Terminal Disclaimer filed on August 24, 2022, which has been approved.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown and clearly labeled with respective reference numeral(s) or the feature(s) canceled from the claim(s):
“folding said second panel over said first panel along a fold line” (claim 15)
“a second flexible panel folded over said first flexible panel along a seamless fold line” (claim 29)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“folding said second panel over said first panel along a fold line, said fold line seamlessly joining said first panel to said second panel” (claim 15)
“a second flexible panel folded over said first flexible panel along a seamless fold line” (claim 29)
“said first side surface traversing at least two thirds along a width of the dorsal side of the hand measured from the first lateral side to the second lateral side of the dorsal side of the hand” (claim 33)
Claim Objections
Claims 15, 27, 29, 31, and 33 are objected to because of the following informalities:  
“face contacting relation” (claims 15, 29) should read “facing-contacting relation,” to enhance clarity
“said first and second panel” (claims 15, 33) should read “said first and second panels”
“said side of said hand” (claims 15, 33, last line of each claim) should read “said dorsal side of said hand,” to enhance clarity
“from a group consisting of a material from the group consisting of polyester…” (claim 27) should read “from a group consisting of polyester…” 
“selecting a material comprising said first annular element, said second annular element, and said third annular element” (claim 31) should read “selecting a material for forming said first annular element, said second annular element, and said third annular element,” to enhance clarity and consistency within the claims
“a straight line” (claim 33, line 8) should read “a first straight line,” to enhance clarity
“said first side surface traversing at least two thirds along a width of the dorsal side of the hand…” (claim 33) should read “said first side surface configured to traverse at least two thirds of the hand along a width of the dorsal side of the hand…” to enhance clarity and to clearly recite the structure of the hand warmer in relation to the human anatomy
“a straight line” (claim 33, line 12) should read “a third straight line,” to enhance clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “folding said second panel over said first panel along a fold line, said fold line seamlessly joining said first panel to said second panel.” The limitation is not sufficiently supported by the specification as filed and therefore constitutes new matter. The specification does not mention the words “fold” or “seamless.” The Examiner notes that while the Figures do appear to show a fold line along the compartment top (29, see Fig. 18), the specification fails to describe wherein the fold line defines a seamless connection between the first and second panels. Applicant indicates in the Remarks on pages 9-10 that “the fold over is clearly shown in Applicant’s drawings at Figure 18” but does not indicate any support in the specification or drawings for the limitation of “seamlessly joining” the first and second panel at the fold line. The Examiner notes that the broad plan view of Fig. 18 (as opposed to a cross-sectional view or detail view) does not clearly and specifically show a seamless connection, and the first and second panels could easily also be connected at a non-seamless fold line (e.g., a stitched seam that joins the first and second panels and is then folded at the stitched seam).
Claim 29 recites the limitation “a second flexible panel folded over said first flexible panel along a seamless fold line” and is insufficiently supported by the specification for the same reason(s) discussed above.
Claim 33 recites the limitation “said first side surface traversing at least two thirds along a width of the dorsal side of the hand measured from the first lateral side to the second lateral side of the dorsal side of the hand.” The limitation is not sufficiently supported by the specification as filed and therefore constitutes new matter. The specification fails to mention the specific two-thirds ratio recited by the claim, and does not appear to provide any exact measurements or proportions of the first side surface of the first flexible panel.
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 recites the limitation “orienting said first side surface to reside at said second and third side surfaces.” The limitation is indefinite, as it is unclear what Applicant intends for the phrase “reside at” to mean in this context. The Examiner notes that “reside” has a common meaning of “to be in residence as the incumbent of a benefice or office” and “to dwell permanently or continuously: occupy a place as one’s legal domicile” (see definitions 1a and 1b of “reside” via Merriam-Webster.com), neither of which seem pertinent to the structure of the hand warmer as currently claimed. As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with at least Figs. 1-2 of the pending application: “orienting said first side surface to extend between said second and third side surfaces.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogean (US Patent No. 5,924,136) in view of Sand (US Patent No. 5,588,385).
Regarding claim 15, Ogean discloses a method of making a compartmentalized hand warmer (100, see Fig. 10), comprising:
extending a first flexible panel (inner panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27; note that pocket panel 108, which corresponds to pocket panel 18 in the first embodiment 10 of Figs. 1-2, is made of 2 layers of material to form the pocket) to a peripheral edge (periphery of 108, see Figs. 108) defining a first flexible panel area (area defined by pocket panel 108) configured to at least partially extend across a dorsal side of a hand between a first lateral side and a second lateral side of said dorsal side of said hand and between a wrist and a base of fingers of said hand (see Figs. 1-2);
positioning a second flexible panel (outer panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27) in face contacting relation to said first flexible panel (see Fig. 10 and column 3, lines 8 – column 4, line 50);
defining a compartment (108) with said first and second panels to have at least one opening (106) to access an interior space (interior storage space within 108) adapted to receive a warming element (see Fig. 10 and column 3, line 8 - column 4, line 50; note that the interior storage space of compartment 108 defines a storage volume that is capable of receiving, and therefore “adapted to receive,” a warming element, and the claimed method does not positively include a step of providing or storing the warming element);
coupling a first annular element (104) to said first flexible panel, said first annular element defining a first aperture (aperture defined by 104) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
coupling a second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10) to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture defined by 102) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand (see at least Fig. 10 and column 4, lines 22-50), said first annular element disposable about said wrist and said second annular element disposable about said first finger to secure said compartment adjacent said side of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50).
Regarding the limitation “a compartmentalized hand warmer” and “an interior space adapted to receive a warming element,” as discussed above, claim 15 does not positively include a step of providing or storing a warming element, nor does claim 15 positively require the structure of the warming element. Ogean discloses the method of making a compartmentalized hand storage device inasmuch as claimed above, and also discloses wherein the hand storage device includes an interior space capable of receiving a warming element. As the step of providing or storing the warming element is not positively claimed, Ogean meets the currently presented claim limitations. 
	Ogean substantially discloses the invention as claimed above but fails to further disclose wherein the compartment is formed by folding said second panel over said first panel along a fold line, said fold line seamlessly joining said first panel to said second panel.
	However, Sand teaches a method of making a compartment for a garment, wherein the compartment is formed by providing a first panel and a second panel (respectively layers 27, 29 of blank 15), and then folding said second panel over said first panel along a fold line (23), said fold line seamlessly joining said first panel to said second panel (see Figs. 3-5 and column 4, line 20 – column 5, line 9), so as to allow the compartment to be quickly and easily manufactured (see column 1, line 44 – column 2, line 6).
	Therefore, based on Sand’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s compartment to be formed by folding said second panel over said first panel along a fold line, said fold line seamlessly joining said first panel to said second panel; as doing so would allow the compartment to be quickly and easily manufactured.

Regarding claim 16, the modified method of Ogean (i.e., Ogean in view of Sand) is further disclosed to comprise coupling a third annular element (second 102 of Ogean configured to be worn around the wearer’s ring finger, see Fig. 10 of Ogean) to said first flexible panel (inner panel of pocket panel 108 of Ogean), adjacent said second annular element (first 102 of Ogean configured to be worn around the wearer’s index finger, see Fig. 10 of Ogean), said third annular element defining a third aperture (aperture defined by 102 of Ogean) configured to allow a second finger of said hand to pass through said third aperture to locate said third annular element about said second finger of said hand (see at least Fig. 10 and column 4, lines 22-50 of Ogean), said first annular element disposable about said wrist and said second annular element and said third annular element disposable about said first finger and said second finger respectively to secure said compartment adjacent said side of said hand  (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50 of Ogean).

Regarding claim 17, the modified method of Ogean (i.e., Ogean in view of Sand) is further disclosed to comprise coupling said first annular element (104 of Ogean) to and extending outward of a first flexible panel top (top edge of inner panel of pocket panel 108 of Ogean, to which first annular element 104 is sewn; see Fig. 10 and column 3, lines 8-20 of Ogean).

Regarding claim 18, the modified method of Ogean (i.e., Ogean in view of Sand) is further disclosed to comprise coupling said second annular element and said third annular element (first and second finger loops 102 of Ogean) to and extending outward of said first flexible panel (inner panel of pocket panel 108 of Ogean; see Fig. 10 and column 3, lines 8-20 of Ogean).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogean and Sand, as applied to claim 18 above, in view of Baranauskas (US Patent No. 6,374,416).
Regarding claim 19, Ogean and Sand together teach the limitations of claim 18, as discussed above, but fail to further teach forming a conduit having a length disposed between a conduit first end and a conduit second end within said first flexible panel opposite said second annular element, the conduit defining a conduit passage. Instead, Ogean depicts/discloses wherein the first annular element (104) is directly attached to the bottom of the first flexible panel (see Fig. 10 and column 3, lines 8-42).
However, Baranauskas teaches a method of making a hand-worn device (8), comprising providing a first flexible panel (24) configured to be worn on a back of a wearer’s hand (see Figs. 1-5 and column 2, line 66 – column 3, line 25), providing a first annular element (18) configured to fasten the device to the wearer’s hand (see Figs. 1-5 and column 3, lines 8-25), and forming a conduit (28) having a length disposed between a conduit first end (12) and a conduit second end (14, see Figs. 1 and 3 and column 3, lines 52-62) within said first flexible panel opposite the finger engaging portions (34a-34c) of the device (see Fig. 1), said conduit defining a conduit passage (interior “tunnel” formed by the conduit, see Fig. 1 and column 3, lines 8-64), as doing so would allow the first annular element to be easily readjusted, re-secured, or removed from the first flexible panel when needed (see column 2, lines 18-33).
Therefore, based on Baranauskas’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s first annular element to be attached to the first flexible panel via a conduit (passageway) formed at the bottom of the first flexible panel and having a length disposed between a conduit first end and a conduit second end within said first flexible panel opposite said second annular element, said conduit defining a conduit passage; as doing so would allow the first annular element to be easily readjusted, re-secured, or removed from the first flexible panel when needed (as opposed to having the first annular element directly stitched to the first flexible panel, as in Ogean’s disclosure).

Regarding claim 20, the modified method of Ogean (i.e., Ogean in view of Sand and Baranauskas) is further disclosed wherein said at least one opening (106 of Ogean) of said compartment is located at one of a compartment top, a compartment bottom, a compartment first side, and a compartment second side of said compartment (see Fig. 10 of Ogean, opening 106 is located at a first side of the compartment 108).

Regarding claim 21, Ogean, Sand, and Baranauskas together teach the limitations of claim 20, as discussed above. Ogean fails to further disclose in the present embodiment wherein said at least one opening of said compartment is located at two of said compartment top, said compartment bottom, said compartment first side, and said compartment second side. Instead, Ogean teaches a singular opening (106) at a first side of the compartment (108, see Fig. 10).
However, Ogean teaches at least one alternate embodiment (see Fig. 6) having a compartment opening that is located along at least two of said compartment top, said compartment bottom, said compartment first side, and said compartment second side (see Fig. 6 and column 3, line 66 – column 4, line 8, the opening of compartment 46 is located along the compartment top 52, the compartment first side 54, and the compartment second side 56), so as to provide a larger compartment opening to more easily access the contents of the compartment storage space. Furthermore, it is noted that
Therefore, based on Ogean’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s at least one compartment opening to be located at at least two of said compartment top, said compartment bottom, said compartment first side, and said compartment second side; as doing so would provide a larger compartment opening to more easily access the contents of the compartment storage space.

Regrading claim 22, the modified method of Ogean (i.e., Ogean in view of Sand Baranauskas) is further disclosed wherein said at least one opening (openings of compartment 46 of Ogean as modified above, see Fig. 6 of Ogean) of said compartment is located at three of said compartment top, said compartment bottom, said compartment first side, and said compartment second side (see Fig. 6 and column 3, line 66 – column 4, line 8 of Ogean, the opening of compartment 46 is located along the compartment top 52, the compartment first side 54, and the compartment second side 56).

Claims 23-27, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogean, Sand, and Baranauskas, as applied to claim 22 above, in view of Harris (US PG Pub 2014/0213420).
Regarding claim 23, Ogean, Sand, and Baranauskas together teach the limitations of claim 22, as discussed above. Ogean further discloses wherein the second annular element (102) is proximately coupled to said first flexible panel bottom (bottom of inner panel of 108 proximate finger loops 102, see Fig. 10) but fails to explicitly disclose wherein said second annular element comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom. Ogean appears to depict the annular elements (102) as continuous loops (see Fig. 10). 
However, Harris teaches a hand-worn device (11) comprising a first flexible panel (11) and at least one annular elements (15) attached to the first flexible panel bottom (12) and adapted to engage a wearer’s finger (see Fig. 8 and paragraphs 0017-0019), wherein the at least one annular element comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom (see Fig. 8 and paragraph 0019). It is noted that constructing the annular element from a length of material disposed between a first end and a second end would allow it to be more easily and economically produced from a flat sheet of material (instead of providing the annular elements as continuous loops).
Therefore, based on Harris’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s finger loops to each comprise a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said flexible panel bottom; as constructing the annular elements from length of material disposed between a first end and a second end would allow the annular elements to be more easily and economically produced from a flat sheet of material (instead of providing the annular elements as continuous loops).

Regarding claim 24, the modified method of Ogean (i.e., Ogean in view of Sand, Baranauskas, and Harris) is further disclosed wherein said third annular element (second finger loop 102 of Ogean as modified above) comprises a length of material disposed between a first end and a second end, said first end and said second end proximately coupled to said first flexible panel bottom (see Fig. 8 and paragraph 0019 of Harris and rejection of claim 23 above).

Regarding claim 25, the modified method of Ogean (i.e., Ogean in view of Sand, Baranauskas, and Harris) is further disclosed to comprise configuring said first annular element (104 of Ogean) as a loop of material (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 8-28 of Ogean).

Regarding claim 26, Ogean, Sand, Baranauskas, and Harris teach the limitations of claim 25, as discussed above, but fail to further teach selecting a material for forming said first annular element, said second annular element, and said third annular element from the group consisting of polyester, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof. Ogean and Harris are silent as to the exact material used for the annular elements.
However, Ogean further discloses wherein the majority of the compartmentalized hand warmer is made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand warmer to flex and stretch in use and to conform to the shape of an object placed within the interior space (see column 3, lines 43-53).
Based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also made Ogean’s annular elements from the same materials (e.g., spandex, cotton, or nylon), as doing so would simplify the manufacturing/sourcing process and would also allow the annular elements to flex and stretch in use, for wearer comfort. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 27, the modified method of Ogean (i.e., Ogean in view of Sand, Baranauskas, and Harris) is further disclosed to comprise selecting a material for forming said first flexible panel and said second flexible panel (inner and outer panels of pocket panel 108 of Ogean, which corresponds to pocket panel 10 of Ogean in the embodiment of Figs. 1-2) from a group consisting of: polyester, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof (see column 3, lines 43-54 of Ogean).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ogean, Sand, Baranauskas, and Harris, as applied to claim 27 above, in view of Eisendrath (US Patent No. 1,970,081).
Regarding claim 28, Ogean, Sand, Baranauskas, and Harris teach the limitations of claim 27, as discussed above. Ogean further discloses wherein the interior space of the compartment is configured to receive small items such as money, credit cards, identification, keys, jewelry, makeup, or other small devices (see column 1, lines 5-16 and item 26 in related Fig. 1), but fails to specify wherein the small item is a warming element, such that the method further includes receiving a warming element in said interior space of said compartment,
However, Eisendrath discloses a method of using a compartmentalized hand warmer (see Figs. 1-3), comprising a compartmentalized hand warmer (10) having first and second panels (12, 13) that defines an interior space (pocket space between 12 and 13, see Fig. 2) adapted to receive a small warming element (18) and at least one opening (16) to access the interior space (see Figs. 1-3 and page 1, lines 33-103); wherein the method further includes receiving a warming element (19) in said interior space of said compartment (see Figs. 1-3 and page 1, lines 47-62); so as to provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions (see page 1, lines 1-20 and 63-103).
	Therefore, based on Eisendrath’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s small item to be a small warming element, such that Ogean’s method would further include receiving a warming element in said interior space of said compartment; as Ogean’s device and interior space are already configured to receive small items, and doing so would provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions.

Claims 29-32, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ogean in view of Sand, further in view of Eisendrath.
Regarding claim 29, Ogean discloses a method of making a compartmentalized hand warmer (100, see Fig. 10), comprising:
obtaining a compartmentalized hand warmer (100), comprising:
a first flexible panel (inner panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27; note that pocket panel 108, which corresponds to pocket panel 18 in the first embodiment 10 of Figs. 1-2, is made of 2 layers of material to form the pocket) extending to a peripheral edge (periphery of 108, see Figs. 108) defining a first flexible panel area (area defined by pocket panel 108) configured to at least partially extend across a dorsal side of a hand between a first lateral side and a second lateral side of said hand and between a wrist and a base of fingers of said hand (see Figs. 1-2);
a second flexible panel (outer panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27) joined in face contacting relation to said first flexible panel to define a compartment (108) having at least one opening (106) to access an interior space (interior storage space within 108) adapted to receive a warming element (see Fig. 10 and column 3, line 8 - column 4, line 50; note that the interior storage space of compartment 108 defines a storage volume that is capable of receiving, and therefore “adapted to receive,” a warming element);
a first annular element (104) coupled to said first flexible panel, said first annular element defining a first aperture (aperture defined by 104) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
a second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10) coupled to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture defined by 102) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand (see at least Fig. 10 and column 4, lines 22-50), said first annular element disposable about said wrist and said second annular element disposable about said first finger to secure said compartment adjacent said side of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50);
disposing said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
disposing said second annular element about said first finger of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50)/
	Ogean substantially discloses the invention as claimed above but fails to further disclose wherein the compartment is formed by folding said second panel over said first panel along a seamless fold line.
	However, Sand teaches a method of making a compartment for a garment, wherein the compartment is formed by providing a first panel and a second panel (respectively layers 27, 29 of blank 15), and then folding said second panel over said first panel along a seamless fold line (23; see Figs. 3-5 and column 4, line 20 – column 5, line 9), so as to allow the compartment to be quickly and easily manufactured (see column 1, line 44 – column 2, line 6).
	Therefore, based on Sand’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s compartment to be formed by folding said second panel over said first panel along a seamless fold line; as doing so would allow the compartment to be quickly and easily manufactured.
Ogean further discloses wherein the interior space of the compartment is configured to receive small items such as money, credit cards, identification, keys, jewelry, makeup, or other small devices (see column 1, lines 5-16 and item 26 in related Fig. 1), but fails to specify wherein the small item is a warming element, such that the method further includes the steps of 
obtaining a warming element; and insertingly engaging said warming element in said interior space of said compartment.
	However, Eisendrath discloses a method of using a compartmentalized hand warmer (see Figs. 1-3), comprising a compartmentalized hand warmer (10) having first and second panels (12, 13) that defines an interior space (pocket space between 12 and 13, see Fig. 2) adapted to receive a small warming element (18) and at least one opening (16) to access the interior space (see Figs. 1-3 and page 1, lines 33-103); wherein the method further includes the steps of obtaining the warming element (19); and insertingly engaging said warming element in said interior space of said compartment (see Figs. 1-3 and page 1, lines 47-62); so as to provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions (see page 1, lines 1-20 and 63-103).
	Therefore, based on Eisendrath’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s small item to be a small warming element, such that Ogean’s method would further include the steps of obtaining a warming element; and insertingly engaging said warming element in said interior space of said compartment; as Ogean’s device and interior space are already configured to receive small items, and doing so would provide a hand-worn device that allows the wearer’s hand to be easily and renewably warmed in cold weather conditions.

Regarding claim 30, the modified method of Ogean (i.e., Ogean in view of Sand and Eisendrath) is further disclosed to comprise coupling a third annular element (second 102 of Ogean configured to be worn around the wearer’s ring finger, see Fig. 10 of Ogean) to said first flexible panel (inner panel of pocket panel 108 of Ogean), adjacent said second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10 of Ogean), said third annular element defining a third aperture (aperture defined by 102) configured to allow a second finger of said hand to pass through said third aperture to locate said third annular element about said second finger of said hand (see at least Fig. 10 and column 4, lines 22-50 of Ogean), said first annular element disposable about said wrist and said second annular element and said third annular element disposable about said first finger and said second finger respectively to secure said compartment adjacent said side of said hand, further comprising disposing said third annular element about said second finger of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50 of Ogean).

Regarding claim 31, Ogean, Sand, and Eisendrath together teach the limitations of claim 30, as discussed above, but fail to further teach selecting a material comprising said first annular element, said second annular element, and said third annular element from the group consisting of: polyester, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof. Ogean is silent as to the exact material used for the annular elements.
However, Ogean further discloses wherein the majority of the compartmentalized hand warmer is made of materials such as spandex, cotton, or nylon (see column 3, lines 43-53), so as to allow the hand warmer to flex and stretch in use and to conform to the shape of an object placed within the interior space (see column 3, lines 43-53).
Based on Ogean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have also made Ogean’s annular elements from the same materials (e.g., spandex, cotton, or nylon), as doing so would simply the manufacturing/sourcing process and would also allow the annular elements to flex and stretch in use, for wearer comfort. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 32, the modified method of Ogean (i.e., Ogean in view of Sand and Eisendrath) is further disclosed to comprise selecting a material for forming said first flexible panel and said second flexible panel (inner and outer panels of pocket panel 108 of Ogean, which corresponds to pocket panel 10 in the first embodiment of Ogean) from the group consisting of: polyester, nylon, spandex, rayon, cotton, wool, linen, vinyl, and combinations thereof (see column 3, lines 43-53 of Ogean).

Claim 33, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ogean in view of Carmichael (US PG Pub 2006/0201595).
Regarding claim 33, Ogean discloses a method of making a compartmentalized hand warmer (100, see Fig. 10), comprising:
extending a first flexible panel (inner panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27; note that pocket panel 108, which corresponds to pocket panel 18 in the first embodiment 10 of Figs. 1-2, is made of 2 layers of material to form the pocket) to a peripheral edge (periphery of 108, see Figs. 108) defining a first flexible panel area (area defined by pocket panel 108) configured to at least partially extend across a dorsal side of a hand between a first lateral side and a second lateral side of said dorsal side of said hand and between a wrist and a base of fingers (see Figs. 1-2);
positioning a second flexible panel (outer panel of pocket panel 108, see Fig. 10; column 3, lines 8-42; and column 4, lines 22-27) in facing relation to said first flexible panel (see Fig. 10 and column 3, lines 8 – column 4, line 50);
defining a compartment (108) with said first and second panels to have at least one opening (106) to access an interior space (interior storage space within 108) adapted to receive a warming element (see Fig. 10 and column 3, line 8 - column 4, line 50; note that the interior storage space of compartment 108 defines a storage volume that is capable of receiving, and therefore “adapted to receive,” a warming element, and the claimed method does not positively include a step of providing or storing the warming element);
coupling a first annular element (104) to said first flexible panel, said first annular element defining a first aperture (aperture defined by 104) configured to allow said hand to pass through said first aperture to locate said first annular element about said wrist of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50); and
coupling a second annular element (first 102 configured to be worn around the wearer’s index finger, see Fig. 10) to said first flexible panel in opposed relation to said first annular element, said second annular element defining a second aperture (aperture defined by 102) configured to allow a first finger of said hand to pass through said second aperture to locate said second annular element about said finger of said hand (see at least Fig. 10 and column 4, lines 22-50), said first annular element disposable about said wrist and said second annular element disposable about said first finger to secure said compartment adjacent said side of said hand (see at least Fig. 10; column 3, lines 8-20; and column 4, lines 22-50).
Regarding the limitation “a compartmentalized hand warmer” and “an interior space adapted to receive a warming element,” as discussed above, claim 15 does not positively include a step of providing or storing a warming element, nor does claim 15 positively require the structure of the warming element. Ogean discloses the method of making a compartmentalized hand storage device inasmuch as claimed above, and also discloses wherein the hand storage device includes an interior space capable of receiving a warming element. As the step of providing or storing the warming element is not positively claimed, Ogean meets the currently presented claim limitations. 
Ogean substantially discloses the invention as claimed above, and further discloses/depicts a substantially rectangular compartment having substantially straight side surfaces (see Fig. 10) but fails to specifically disclose extending a first side surface at said periphery in a straight line, said first side surface traversing at least two thirds along a width of the dorsal side of the hand measured from the first lateral side to the second lateral side of the dorsal side of the hand and proximate knuckles of said hand and distal the wrist of said hand; extending a second side surface at said periphery in a second straight line and extending a third side surface in a straight line along said periphery; and orienting said first side surface to reside at said second and third side surfaces.
However, Carmichael teaches a compartment (10) configured to be worn adjacent to a wearer’s hand (see at least Fig. 1), wherein the compartment is formed from a first panel (20) and a second panel (22) by extending a first side surface at said periphery in a straight line; extending a second side surface at said periphery in a second straight line and extending a third side surface in a straight line along said periphery; and orienting said first side surface to reside at said second and third side surfaces (see annotated Fig. 1). It is noted that providing the compartment side edges as straight lines would facilitate the incorporation of linear compartment fasteners such as hook and loop fasteners and zippers (see Figs. 8E and 8H and paragraphs 0077 and 0079) and would also facilitate storage of common rectangular items such as ID cards or driver’s licenses (see paragraphs 0021 and 0058).

    PNG
    media_image1.png
    666
    673
    media_image1.png
    Greyscale

Therefore, based on Carmichael’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ogean’s compartment to be a rectangular compartment formed by straight lines, such that Ogean’s compartment would be formed by extending a first side surface at said periphery in a straight line; extending a second side surface at said periphery in a second straight line and extending a third side surface in a straight line along said periphery; and orienting said first side surface to reside at said second and third side surfaces; as doing so would facilitate the incorporation of linear compartment fasteners such as hook and loop fasteners and zippers, and would also facilitate storage of common rectangular items such as ID cards or driver’s licenses.
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV)(B).
As modified, Ogean’s first side surface (top surface of pocket panel 108 adjacent finger loops 102) would be capable of traversing at least two thirds along a width of the dorsal side of the hand measured from the first lateral side to the second lateral side of the dorsal side of the hand and proximate knuckles of said hand and distal the wrist of said hand (see Fig. 10 of Ogean and Fig. 1 of Carmichael), depending on the hand size and proportions of the wearer. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732